Criminal Case Template



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
)
		         No. 08-03-00480-CR

IN RE:  VICTOR BUSTOS, SR.)
)
		AN ORIGINAL PROCEEDING

				Relator.)
)
			  FOR WRIT OF

)
)
		MANDATORY INJUNCTION

)

O P I N I O N

	Relator Victor Bustos, Sr. seeks a writ of mandatory injunction to compel the trial court to
order the district attorney to indict certain people for perjury.  We have jurisdiction to issue writs
necessary to enforce the jurisdiction of this court.  Tex.Gov't Code Ann. § 22.221(a)(Vernon Supp.
2004).  Thus, we may issue a writ of injunction only to preserve the subject matter of a case pending
appeal and to prevent the appeal from becoming moot.  EMW Mfg. Co. v. Lemons, 724 S.W.2d 425,
426 (Tex.App.--Fort Worth 1987, orig. proceeding); Becker v. Becker, 639 S.W.2d 23, 24
(Tex.App.--Houston [1st Dist.] 1982, orig. proceeding).  The mandate issued in Relator's appeal on
July 18, 2003.  See Bustos v. State, No. 08-00-00518-CR, 2002 WL 31677183 (Tex.App.--El Paso
Nov. 27, 2002, pet. ref'd)(not designated for publication).  Because no appeal is pending in this
court, Relator is not entitled to a writ of injunction.
	This is the second time Relator has requested this court to order that certain people be
indicted for perjury.  See In re Bustos, No. 08-03-00303-CR, 2003 WL 21940960, at *1 (Tex.App.--El Paso Aug. 14, 2003, orig. proceeding)(not designated for publication).  This court does not have
authority by way of any writ or process to compel the indictment of any person.
	The petition for writ of mandatory injunction is denied.


January 8, 2004					   /s/ Ann Crawford McClure                          
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)